Citation Nr: 0841319	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  06-33 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include entitlement to service connected 
burial benefits.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel





INTRODUCTION

The veteran served with the Philipine Commonwealth Army from 
September 1941 to September 1942 and from February 1945 to 
February 1946.  The veteran was also a prisoner of war (POW) 
from April 1942 to September 1942.  The veteran died in 
September 2005.  His death certificate shows that the 
immediate cause of death was urosepsis, the condition leading 
to this immediate cause was chronic renal failure and the 
underlying cause of death was benign prostatic hyperplasia.  
The appellant is the veteran's daughter. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from multiple rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) Manila, the 
Republic of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of any of the claims on appeal, 
the Board finds that additional development is required.

A review of the claims folder fails to reveal a Veterans 
Claims Assistance Act of 2000 (VCAA) notice letter that 
provides adequate notice as contemplated by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.59.  

The United States Court of Appeals for Veterans Claims 
(Court) recently held in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), that when adjudicating a claim for Dependency and 
Indemnity Compensation (DIC), VA must perform a different 
analysis depending upon whether a veteran was service 
connected for a disability during his lifetime, and concluded 
generally, that 38 U.S.C.A. § 5103(a) notice for a DIC case 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death, (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition, and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.

Despite the RO's indication in the August 2008 supplemental 
statement of the case (SSOC) that the VCAA requirements were 
satisfied by a March 2006 and February 2007 letter, it 
appears that the February 2007 letter pertained to claims 
filed by the appellant's mother, the veteran's widow.  
Because the February 2007 VCAA letter was addressed to the 
veteran's widow and not the appellant, and because the March 
2006 letter fails to provide adequate notice per Hupp for the 
appellant's claims, the VCAA requirement has not been met.

In light of Hupp, the Board can not proceed with this case.

With regard to the claim for accrued benefits, the RO should 
provide adequate notice regarding the criteria necessary for 
a successful claim.  The Board points out that the veteran 
had a claim for aid and attendance pending at his death.  The 
RO denied the claim for aid and attendance in November 2005, 
approximately one month after the veteran died.  The RO 
should provide notice of the necessary criteria for a 
successful accrued benefits claim and should specifically 
address the veteran's pending claim of aid and attendance in 
relation to the appellant's claim. 

Finally, the VCAA notice should include the criteria 
necessary for the grant of service connected burial benefits.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided VCAA 
notice in the form of a specific notice 
letter that is in full compliance with the 
applicable statutes, implementing 
regulations, and precedent interpretative 
decisions of the United States Court of 
Appeals for Veterans Claims and the United 
States Federal Circuit including notice of 
the evidence necessary to substantiate her 
claim for service connection for the cause 
of death, notice of her and VA's 
responsibilities in claims development; 
notice to submit everything in her 
possession pertinent to her claim and 
notice regarding effective dates of awards 
in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In particular the notice letter should 
comply with the Court's recent ruling in 
Hupp v. Nicholson, 21 Vet. App 342 (2007).  
Thus, the notice should include (1) a 
statement of the conditions, if any, for 
which a veteran was service connected at 
the time of his or death; (2) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.

Notice should also be provided regarding 
the claims for accrued benefits and 
service-connected burial benefits, to 
include the elements necessary for 
successful claims.


2.  Upon completion of this development, 
the RO should readjudicate all issues on 
appeal, keeping in mind that the appellant 
is the veteran's child and not his widow, 
and should consider any new evidence 
secured since the August 2008 supplemental 
statement of the case (SSOC).  If the 
disposition remains unfavorable, the RO 
should furnish the appellant with another 
SSOC and afford her an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

